In October, 1989, Joseph Olson, then the defendant in a criminal proceeding in the Hingham District Court, filed in the Supreme Judicial Court for the county of Suffolk a petition that he characterized as a petition for a writ of error. A single justice denied the petition without a hearing. The petition asserted complaints about the denial to Olson of various constitutional rights in the course of the District Court criminal proceeding. Olson has appealed from the order denying his petition. None of the objections, even assuming them to be factually well founded, raised an issue that Olson could not have argued in the course of any appeal following his conviction. Thus, Olson was not entitled to relief under G. L. c. 211, § 3 (1988 ed.) (or by way of a writ of error). The single justice’s order *1006denying the petition was correct, and, in the normal course, we would affirm that order.
Joseph R. Olson, pro se, submitted a brief.
We have learned, however, from an up-to-date docket sheet that the criminal proceeding against Olson has now been dismissed. Consequently, the case is moot. The order dismissing the petition is vacated with a notation that our decision is not on the merits. See Blake v. Massachusetts Parole Bd., 369 Mass. 701, 708 (1976). A judgment shall be entered in the county court that the petition is dismissed.

So ordered.